Case: 2:20-cv-00025-WOB-CJS Doc #: 29 Filed: 05/11/20 Page: 1 of 1 - Page ID#: 263




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON



 NICHOLAS SANDMANN, by and                 :
 through his parents and natural           :   CASE NO. 2:20-CV-00025-WOB-CJS
 guardians, TED SANDMANN and               :
 JULIE SANDMANN,                           :   Judge William O. Bertelsman
                                           :
       Plaintiff,                          :   Magistrate Judge Candace J. Smith
                                           :
 v.                                        :
                                           :   ORDER GRANTING MOTION
 ABC NEWS, INC., ABC NEWS                  :   TO APPEAR PRO HAC VICE
 INTERACTIVE, INC., and                    :
 THE WALT DISNEY COMPANY,                  :
                                           :
       Defendants.                         :

       Pending is the Motion for Adam M. Lazier to appear Pro Hac Vice (the “Motion”)

 for Defendants ABC News, Inc., ABC News Interactive, Inc., and The Walt Disney

 Company. As the Motion complies with LR 83.2, it will be granted.

       Accordingly, IT IS ORDERED:

       The Motion to permit Adam M. Lazier to appear pro hac vice for Defendants

 ABC News, Inc., ABC News Interactive, Inc., and The Walt Disney Company (R. 28) is

 hereby GRANTED.

       Dated this 11th day of May, 2020.
